 Case 2:18-cr-00834-JFW Document 14 Filed 12/04/18 Page 1 of 1 Page ID #:72

                                                                                                 ~ ~6a ~~~'   .^ .
                                                                            }




                                                                       i    .. "' t   d;SF g~'


                                                                   ~~ r ~
                             UNITED STATES DISTRICT COURT °.
                            CENTRAL DISTRICT OF CALIFORNIA
                                                      _..                               1/~
                                                                                        ~~

 UNITED STATES OF AMERICA,                         CASE NUMBER
                               PLA~TIFF            CR No.        C   R 1 S- 0 p 8 3~
                       ~.
 JEFFREY CRAIG YOHAI,
                                                             NOTICE TO COURT OF
                               DEFENDANTS)                 RELATED CRIMINAL CASE

                                                  (PURSUANT TO GENERAL ORDER 224 AS
                                                   AMENDED BY GENERAL ORDER 98-04)


       Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case maybe related to SEALED, Case No. 18-11-AB, which:

         X        was previously assigned to the Honarable Andre Birotte;

                  has not been previously assigned.

The above-entitled cases maybe related for the following reasons:

                  the cases arise out of the same conspiracy, common scheme, transaction,
                  series oftransactions or events;

           X      the cases involve one or more defendants in common and would entail
                  substantial duplication oflabor in pretrial, trial or sentencing proceedings if
                  heard by different judges.

       Additional explanation (if any):




Dated: November 30, 2018
                                                  Andrew Brown
                                                  Assistant United States Attorney
